Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered October 3, 1985, convicting defendant, on his plea of guilty, of attempted robbery in the second degree, and sentencing him to one year in prison as an adult offender, unanimously affirmed.
The decision to grant youthful offender treatment lies within the discretion of the sentencing court. (CPL 720.20 [1] [a].) In determining whether to grant an application for youthful offender status, "the factors to be considered include the gravity of the crime and manner in which it was committed, mitigating circumstances, defendant’s prior criminal record, prior acts of violence, recommendations in the presentence reports, defendant’s reputation, the level of cooperation with authorities, defendant’s attitude toward society and respect for the law, and the prospects for rehabilitation and hope for a future constructive life”. (People v Cruickshank, 105 AD2d 325, 334, affd sub nom. People v Dawn Maria C., 67 NY2d 625.) Upon our review of the record, the sentencing court’s denial of youthful offender treatment was eminently proper and appropriate, and we conclude that the interests of justice would not be served by relieving defendant of the "onus of a criminal record”. (CPL 720.20 [1] [a].) Concur—Ross, J. P., Carro, Milonas, Rosenberger and Asch, JJ.